t c summary opinion united_states tax_court loretta lea wanat petitioner v commissioner of internal revenue respondent docket nos 19944-07s 19945-07s filed date 19946-07s loretta lea wanat pro_se kristen i nygren and sebastian voth student for respondent summary opinion carluzzo special_trial_judge each of these consolidated cases was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the 1unless otherwise indicated section references are to the internal revenue continued decision to be entered in each case is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in three notices of deficiency all dated date respondent determined deficiencies in petitioner’s income_tax and additions to tax as follows additions to tax sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure this summary opinion addresses issues that do not arise from adjustments made in the notices of deficiency those have been resolved by the parties petitioner neither prepared nor submitted to respondent a federal_income_tax return for any year in issue until shortly before these cases were tried had she done so earlier we expect that the parties might have reached agreement on some of the deductions claimed on those returns but she did not so we do the best we continued code of as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure 2the parties also agree that petitioner’s liability for the additions to tax for each year will be recomputed as necessary to reflect their agreement on the adjustments made in the notices of deficiency and the resolution of the issues here under consideration can with the disorganized record that we have been given to work with and consider petitioner’s entitlement to certain deductions claimed on those returns specifically we consider whether for petitioner is entitled to trade_or_business expense deductions for expenses attributable to a dog bed manufacturing business and whether for and petitioner is entitled to trade_or_business expense deductions for expenses attributable to a real_estate activity background some of the facts have been stipulated and are so found at the time the petitions were filed in these consolidated cases petitioner resided in georgia from until petitioner was employed full time as an airline pilot by northwest airlines inc northwest 3issues arising from deductions yet to be shown on a federal_income_tax return are contemplated in the petitions filed in these cases ignoring what petitioner labeled as preliminary returns submitted to respondent’s counsel after the petitions were filed the returns on which the deductions here in dispute are claimed were not provided to respondent’s counsel until the day before trial sometimes late is just as bad as never petitioner’s procrastination coupled with respondent’s restraint from using formal discovery in cases subject_to a sec_7463 election in effect transformed one of the traditional roles of a trial that is to resolve factual disputes between litigants into an exercise more in the nature of an examination of petitioner’s untimely submitted returns a trial even as informal as contemplated under rule b is ill suited for such purposes from through petitioner was the sole_proprietor of a business that manufactured dog beds the dog beds more simply described as cushions were available in three sizes each bed consisted of an outer layer of cloth webbing and foam petitioner purchased these raw materials from various vendors the cloth that composed the outer layer of the dog beds was cut to patterns and sewn together according to petitioner’s specifications by a company in georgia the partially completed dog beds were then shipped to petitioner who completed the manufacturing process and offered the beds for sale through the internet sometime during petitioner had a by 60-foot cinder block building building constructed on her property where her residence is located she used the building for a variety of purposes including storage for the raw materials finished products and equipment related to the manufacture of the dog beds and storage of equipment used in the maintenance of the property on which her residence in georgia is located over the years petitioner acquired several mostly unimproved parcels of real_estate in the florida keys properties during the years in issue petitioner traveled sometimes by automobile and sometimes by air back and forth between her residence and one or the other of the properties petitioner purchased the properties with an expectation to profit from their appreciation one of the properties could be used as a fishing pier and petitioner intended to hold it for rent for that purpose although it does not appear that she did so for any of the years in issue petitioner intended to construct a spec house on another parcel but she had not begun that process as of the close of in petitioner entered into a contract to purchase an unimproved lot on big coppitt key according to petitioner the seller backed out of the contract on the day we were supposed to close petitioner retained an attorney to sue the seller over the contract dispute and as of the time of trial in these cases the dispute remained in litigation petitioner was reimbursed by her attorney who she fired during for some but not all of the legal fees she incurred in that proceeding in petitioner purchased an unimproved lot in seaside resort according to petitioner she rented it a couple of times during that year to people who parked their recreational vehicles there the federal_income_tax return petitioner provided to respondent on the day before trial shows no rental income attributable to this or any other of the properties each of the returns provided to respondent on the day before trial includes a schedule c profit or loss from business for the schedule c relates to petitioner’s dog bed manufacturing business for and the schedules c relate to petitioner’s real_estate activity no income is reported on either of these schedules c otherwise the income reported and deductions claimed on the three schedules c are shown in detail in the appendix discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 a taxpayer claiming a deduction to be taken into account in arriving at the taxpayer’s federal_income_tax liability for any given year must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs in these cases the statutory provisions are sec_162 which in general 4under the circumstances the provisions of sec_7491 are clearly not applicable allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business and sec_212 which in general allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income property_held_for_the_production_of_income includes property expected to appreciate over time even though the property generates no current income sec_1_212-1 income_tax regs petitioner claims and we agree that expenses_incurred during in carrying on her dog bed manufacturing business are deductible under sec_162 each deduction of course must be properly substantiated and some are subject_to limitations imposed by other sections of the internal_revenue_code after careful consideration of the record we find that with two exceptions petitioner is entitled to the deductions claimed on the schedule c included with the federal_income_tax return she provided to respondent’s counsel on the day before trial she is not entitled to a deduction for vehicle expenses because she did not substantiate by the use of a contemporaneous log or by any other reasonable means the number of miles traveled the date the place and the business_purpose of such travel as required by sec_274 and its corresponding regulation also she is not entitled to a depreciation and or sec_179 expense deduction because she did not adequately distinguish between personal_use and business use with respect to the items to which those deductions relate and we have insufficient information to formulate a reasonable allocation between use that would allow for a deduction and use that would not see sec_262 85_tc_731 petitioner claims that expenses_incurred during and are likewise deductible under sec_162 and further takes the position that she was a taxpayer in a real_property business within the meaning of sec_469 we disagree on both points petitioner’s acquisition and or holding of various parcels of essentially unimproved_real_estate during and does not constitute a trade_or_business see 480_us_23 the taxpayer’s real_estate activity was hardly intended by her to be her means of making a living during either or and the record does not begin to allow for a quantitative analysis to determine whether the tests set forth in sec_469 have been satisfied no specific evidence of time spent with respect to each parcel of real_estate or basis to compare that time to the time that she spent as a northwest employee pilot nevertheless we find that petitioner’s real_estate activity was conducted with the intent to make a profit and that she acquired or held the various parcels of real_estate for the production_of_income consequently we find that she is entitled by virtue of sec_212 to certain of the deductions claimed on the schedules c included with the and federal_income_tax returns she provided to respondent’s counsel on the day before trial as with deductions allowable under sec_162 deductions otherwise allowable under sec_212 must be substantiated by adequate_records and some are subject_to limitations imposed by other provisions of the internal_revenue_code specifically for and we find that petitioner is entitled to deductions for advertising interest only and utilities in the amounts shown on the schedules c she is not entitled to a deduction for the legal expenses_incurred in her unsuccessful attempt to acquire the unimproved lot on big coppitt key during cf sec_1_212-1 income_tax regs furthermore since the depreciation_deductions shown on the schedules c do not relate to depreciable portions if any of the properties she is not entitled to a depreciation deduction for either year other deductions shown on the schedules c relating to petitioner’s real_estate activity are not allowable because petitioner failed to establish that the related expense was ordinary and necessary to her real_estate activity see sec_1 a income_tax regs petitioner failed to substantiate the amount claimed the expenditure is capital in nature see sec_1_212-1 income_tax regs or the expense does not relate to one of the properties but rather to a vehicle that she purchased during to reflect the foregoing decisions will be entered under rule appendix schedule c--dog bed manufacturing business item amount income gross_receipts or sales cost_of_goods_sold gross_profit dollar_figure big_number big_number expenses car and truck depreciation and section big_number interest other office rent or lease of vehicles machinery and equipment utilities other1 big_number net lo sec_1the schedule c reported other expenses of dollar_figure composed of dollar_figure for annual web hosting and dollar_figure for web design services advertising depreciation and section dollar_figure schedule c--real estate activity item amount expenses big_number big_number interest other legal and professional services office rent or lease of vehicles machinery and equipment repairs and maintenance taxes and license sec_151 travel meals and entertainment utilities big_number net_loss schedule c--real estate activity item amount expenses dollar_figure big_number depreciation and sec_179 interest other office rent or lease of vehicles machinery and equipment repairs and maintenance taxes and licenses travel big_number meals and entertainment other1 big_number net lo sec_1the schedule c reported other expenses of dollar_figure composed of dollar_figure for a vegetation survey and dollar_figure for a subscription to realty trac
